                  Case 2:16-cv-01941-JCC Document 33 Filed 01/30/19 Page 1 of 5




 1                                                                   The Honorable John C. Coughenour

 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10   G.G., A.L., and B.S., individually and on behalf          No. 2:16-cv-01941-JCC
     of all others similarly situated,
11                                                             VALVE CORPORATION’S
                                     Plaintiffs,               MOTION TO LIFT STAY AND
12                                                             DISMISS CASE WITH
     v.                                                        PREJUDICE
13
     VALVE CORPORATION, a Washington                           NOTE ON MOTION CALENDAR:
14   corporation,                                              FEBRUARY 22, 2019

15                                   Defendant.

16
17   I.      INTRODUCTION AND RELIEF REQUESTED

18           On April 3, 2017, the Court granted Defendant’s Motion to Compel Arbitration, ordering

19   the parties to arbitrate their claims and staying this case pending arbitration. (Dkt. # 30). Valve

20   prevailed in all arbitration proceedings conducted pursuant to the Court’s Order. Now that the

21   arbitrations are complete, Valve moves the Court to lift the stay for the limited purpose of

22   dismissing with prejudice all claims against Valve.

23   II.     RESULTS OF ARBITRATIONS

24           A.       Plaintiffs Attempt a Single Consolidated Arbitration, Which is Dismissed.

25           After the Court ordered the parties to arbitration (Dkt. #30), all three Plaintiffs submitted

26   a single consolidated arbitration demand to the American Arbitration Association (AAA) dated

                                                                            FOX ROTHSCHILD LLP
     VALVE CORPORATION’S MOTION TO LIFT STAY AND DISMISS                       1 0 0 1 F ou r t h Av e n u e , Su it e 4 5 0 0
     (No. 16-cv-01941-JCC) - 1                                                 Sea ttle, Wa shi ngto n 9 8 15 4 -11 92
                                                                                                          2 0 6 .6 2 4 .3 6 0 0

     227942\00052\87208211.v1
                  Case 2:16-cv-01941-JCC Document 33 Filed 01/30/19 Page 2 of 5




 1   June 5, 2017, which was given AAA Case No. 01-17-0003-3675 and assigned to Arbitrator

 2   Allan Weiss in Louisville, Kentucky. Valve asked Arbitrator Weiss to enforce the provisions of

 3   its Steam Subscriber Agreement, in which Plaintiffs agreed that all arbitrations would be

 4   individual and would occur in the county where each Plaintiff lives. On January 3, 2018,

 5   Arbitrator Weiss held that Louisville, Kentucky was not the proper venue for any arbitration

 6   proceedings, and ruled that all claims should be referred to arbitration in the county where each

 7   Plaintiff lives. AAA then closed this consolidated arbitration based on Arbitrator Weiss’s order.

 8           B.       Plaintiffs Re-file Two Individual Arbitrations; Valve Prevails In Both.

 9           On May 3, 2018, Plaintiff G.G. submitted a new arbitration demand to AAA on behalf of

10   herself and her minor son J.P., which was given AAA Case No. 01-18-0001-7977 and assigned

11   to arbitrator Mark Schiff in Chicago, Illinois. Also on May 3, Plaintiff B.S. submitted a new

12   arbitration demand to AAA on behalf of herself and her minor son E.B., which was given AAA

13   Case No. 01-18-0001-7979 and assigned to arbitrator Thomas Laffey in St. Louis, Missouri.

14   Although Plaintiff A.L. was part of the original consolidated arbitration assigned to Arbitrator

15   Weiss, she chose not to re-file an individual arbitration demand after the original arbitration was

16   dismissed.

17           Arbitrator Laffey held an evidentiary hearing in the B.S. arbitration on November 29,

18   2018. After taking testimony from Valve’s witnesses and from Plaintiff E.B., reviewing

19   numerous exhibits, and receiving extensive post-hearing briefing, Arbitrator Laffey entered an

20   award in Valve’s favor on all claims. No further action remains to be taken in the B.S.

21   arbitration, and the AAA has closed this file.

22           Arbitrator Schiff held an evidentiary hearing in the G.G. arbitration on December 13,

23   2018. Arbitrator Schiff took testimony from Valve’s witnesses, Plaintiff G.G., and her son J.P.;

24   reviewed numerous exhibits; and received extensive post-hearing briefing. Arbitrator Schiff then

25   entered an award in Valve’s favor on all claims. No further action remains to be taken in the

26   G.G. arbitration, and the AAA has closed this file.
                                                                           FOX ROTHSCHILD LLP
     VALVE CORPORATION’S MOTION TO LIFT STAY AND DISMISS                      1 0 0 1 F ou r t h Av e n u e , Su it e 4 5 0 0
     (No. 16-cv-01941-JCC) -2                                                 Sea ttle, Wa shi ngto n 9 8 15 4 -11 92
                                                                                                           206.624.3600

     227942\00052\87208211.v1
                Case 2:16-cv-01941-JCC Document 33 Filed 01/30/19 Page 3 of 5




 1           III.    THE STAY SHOULD BE LIFTED AND ALL CLAIMS DISMISSED

 2           Valve has now prevailed in all arbitrations and nothing further remains to be done in this

 3   case. Valve therefore requests that the Court lift the stay imposed by the Order (Dkt. # 30) for

 4   the limited purpose of dismissing all claims against Valve with prejudice and entering a

 5   judgment in Valve’s favor on all claims asserted in this action.

 6           DATED this 30th day of January, 2019.
 7                                          FOX ROTHSCHILD LLP
 8
 9                                          By /s/ Gavin W. Skok
                                               Gavin W. Skok, WSBA #29766
10
                                                 And
11
                                            MONTGOMERY MCCRACKEN WALKER &
12                                          RHOADS, LLP
13
14                                          By    /s/ Charles B. Casper
                                                 Charles B. Casper (admitted pro hac vice)
15                                               123 S. Broad Street, 24th Floor
                                                 Philadelphia, PA 19109
16                                               (215) 772-1500
17                                               Attorneys for Defendant Valve Corporation
18
19
20
21
22
23
24
25

26
                                                                          FOX ROTHSCHILD LLP
     VALVE CORPORATION’S MOTION TO LIFT STAY AND DISMISS                     1 0 0 1 F ou r t h Av e n u e , Su it e 4 5 0 0
     (No. 16-cv-01941-JCC) -3                                                Sea ttle, Wa shi ngto n 9 8 15 4 -11 92
                                                                                                          206.624.3600

     227942\00052\87208211.v1
                Case 2:16-cv-01941-JCC Document 33 Filed 01/30/19 Page 4 of 5




 1                                    CERTIFICATE OF SERVICE

 2           I certify that I am a secretary at the law firm of Fox Rothschild LLP in Seattle,

 3   Washington. I am a U.S. citizen over the age of eighteen years and not a party to the within

 4   cause. On the date shown below, I caused to be served a true and correct copy of the foregoing

 5   on counsel of record for all other parties to this action as indicated below:

 6
                                                 Service List
 7
        Kim D. Stephens, WSBA #11984                                Via US Mail
 8
        Jason T. Dennett, WSBA #30686                               Via Messenger
 9      TOUSLEY BRAIN STEPHENS PLLC                                 Via ECF/ Email
        1700 Seventh Avenue, Suite 2200                             Via over-night delivery
10      Seattle, WA 98101
        Tel: (206) 682-5600
11      Fax: (206) 682-2992
12      KStephens@tousley.com
        jdennett@tousley.com
13
        Attorneys for Plaintiffs
14
15      Jasper D. Ward IV                                           Via US Mail
16      Alex C. Davis                                               Via Messenger
        Patrick Walsh                                               Via ECF / Email
17      JONES WARD PLC                                              Via over-night delivery
        Marion E. Taylor Building
18      312 S. Fourth Street, Sixth Floor
        Louisville, Kentucky 40202
19
        Tel: (502) 882-6000
20      Fax: (502) 587-2007
        jasper@jonesward.com
21      alex@jonesward.com
        patrick@jonesward.com
22      Attorneys for Plaintiffs
23
24
25

26
                                                                           FOX ROTHSCHILD LLP
     VALVE CORPORATION’S MOTION TO LIFT STAY AND DISMISS                       1 0 0 1 F ou r t h Av e n u e , Su it e 4 5 0 0
     (No. 16-cv-01941-JCC) -4                                                  Sea ttle, Wa shi ngto n 9 8 15 4 -11 92
                                                                                                            206.624.3600

     227942\00052\87208211.v1
                Case 2:16-cv-01941-JCC Document 33 Filed 01/30/19 Page 5 of 5




 1           I declare under penalty of perjury under the laws of the State of Washington that the

 2   foregoing is true and correct.

 3           EXECUTED this 30th day of January, 2019, in Seattle, Washington.
 4
 5
 6
                                                  Courtney R. Tracy
 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25

26
                                                                         FOX ROTHSCHILD LLP
     VALVE CORPORATION’S MOTION TO LIFT STAY AND DISMISS                     1 0 0 1 F ou r t h Av e n u e , Su it e 4 5 0 0
     (No. 16-cv-01941-JCC) -5                                                Sea ttle, Wa shi ngto n 9 8 15 4 -11 92
                                                                                                          206.624.3600

     227942\00052\87208211.v1
